          Case 1:19-cr-00889-AJN Document 41
                                          40 Filed 12/17/20
                                                   12/16/20 Page 1 of 2




                                                          December 16, 2020                    12.17.20
VIA ECF
The Honorable Alison J. Nathan
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

       Re:     United States v. Michael Goliszeski
               19 Cr. 889 (AJN)

Dear Judge Nathan:

       We write in response to the Court’s Order of December 9, 2020, directing the parties to
provide a status update after conferring with the Bureau of Prisons about Mr. Goliszeski’s
surrender. Below please find Mr. Goliszeski’s position and the Government’s position.

       1. Mr. Goliszeski’s Position

        On December 8, 2020, prior to the Court’s order, we contacted the Bureau of Prisons and
were informed that Mr. Goliszeski has been designated to the camp at FCI Fort Dix, where he is
scheduled to report on January 2, 2021. Fort Dix is currently experiencing a severe coronavirus
outbreak, with at least 13 positive cases among inmates, 47 cases among staff, and 363 recovered
cases. See BOP: COVID-19 Update, BOP.gov (last updated Dec. 16, 2020),
https://www.bop.gov/coronavirus/.

        In light of Mr. Goliszeski’s designation to a facility where there is a serious and ongoing
outbreak, his advanced age (age 69) and his medical conditions, I intend to file a detailed motion
no later than Friday, December 18, 2020 asking this Court, pursuant to 18 U.S.C. § 3582(c)(1)(A),
to reduce Mr. Goliszeski’s custodial sentence to time served and impose in its place a period of
supervised release with a condition of home confinement. In the alternative, I would request a
delay in Mr. Goliszeski’s surrender date for an additional 6 months, or until a safe and effective
vaccine is available to him.

       Because Mr. Goliszeski’s surrender date is quickly approaching, I would respectfully
request that this Court order that Mr. Goliszeski’s January 2, 2021 surrender date be stayed while
Your Honor considers the detailed motion we intend to file by Friday.

       2. The Government’s Position

       On Monday, December 14, 2020, the Government was informed by a representative of
the BOP’s regional counsel’s office that Mr. Goliszeski has been designated to FCI Fort Dix –
Camp, which is a minimum security satellite camp adjacent to the FCI Fort Dix – Low facility,
which is a low security institution. See Fort Dix BOP Website, available at:


                 Gelber & Santillo PLLC, 347 West 36th Street, Suite 805, New York, NY 10018
                                    Tel: 212-227-4743 Fax: 212-227-7371
          Case 1:19-cr-00889-AJN Document 41
                                          40 Filed 12/17/20
                                                   12/16/20 Page 2 of 2

The Honorable Alison J. Nathan
December 16, 2020                                                                         Page 2

https://www.bop.gov/locations/institutions/ftd/. The BOP also confirmed that Mr. Goliszeski’s
surrender date is January 2, 2021, as stated in the criminal judgment. Because January 2, 2021,
is a Saturday, however, BOP would permit Mr. Goliszeski to surrender the following Monday,
January 4, 2021.

        The Government understands that Mr. Goliszeski wishes to delay his surrender date in
light of concerns associated with the COVID-19 pandemic. According to the BOP official with
whom the Government communicated on December 14, 2020, there have been no confirmed
COVID-19 cases at Fort Dix – Camp since May 2020. In addition, the Government is aware that
both Fort Dix facilities have undertaken significant steps to mitigate the impact of COVID-19 on
the inmate population. (See, for example, the affidavits attached to the Government’s letter in
United States v. Rodriguez, 16 Cr. 007 (AJN), Dkt. No. 62, currently pending before Your
Honor.)

        The Government also recognizes that the Court delayed Mr. Goliszeski’s surrender
already six months after his sentencing, and the Government, the victim, and the public have an
interest in ensuring that Mr. Goliszeski begins serving his sentence. Nevertheless, the
Government would not oppose a further delay in Mr. Goliszeski’s surrender date for a
reasonably short period of a few additional months in light of the concerns he has addressed.
The Government opposes a reduction in Mr. Goliszeski’s sentence.

       3. Conclusion

       Thank you for your consideration of our respective positions.

                                                    Sincerely,

                                                    /s/ Kristen M. Santillo

                                                    Kristen M. Santillo




    The Defendant's surrender date is
    hereby adjourned to April 30,
    2021. The parties shall submit a
    status update by no later than
    April 2, 2021.
    SO ORDERED.
                                                                              12/17/20
